Case 19-33443 Document 16-3 Filed in TXSB on

    

INS TRUYGATE 2016020575 OR BK 4745 PG 24190 PAGES:
NEIL KELLY, LAKE COUNTY CLERK OF THE CIRCULT COURT
REC FEES! $137.50 MTG DOC: $945.35.INT TAX: $540.04

16 2/26/2016 4:24:08f PM

Record and Retnrn to:

Omega Title, LLC

3680 Avalon Park E, Blvd., Suite 210
Orlando, FL 32828

Return To: Wells Fargo Bank, N.A.
’ FINAL DOCS NO012-01B

6200 PARK AVE

DES MOINES, tA 50321

Prepared By: Tracy L Corbett .

2801] 4TH AVES -
4TH FLOOR

MINNEAPOLIS, MN 55408-2436

 

Mortgage

 

 

- DEFINITIONS. Words used in multiple sections of this document are defined below and other words are defined in
Sections 3, 10, 12,17, 19 and 21, Certain rules regarding the usage of words used in this document are also © provided | in

Section 15.

(A) ‘Security distrument” means this document, which is dated February | 9, 2016, together with all Riders to this
document.

{B) "Borrower" is William §. Martin and Jennifer A, Martin. Borrower is the mortgagor under this Security
instrument, HUSBAND AND WIFE

(C) “Lender” is Wells Fargo Bank, N.A.. Lender is a corporation organized and existing under the laws of United
States of America. "Lender's address is 101 North Phillips Avenue, Sioux Falls, SD 57104. Lender is the mortgagee
under this Security Instrument.

(D) “Note” means the promissory note signed by Borrower and dated February 19, 2016. The Note states that
Borrower owes Lender two hundred seventy thousand-nineteen and 00/100 Dollars (U.S. $270,019.00) plus
interest. Borrower has promised to pay this debt in regular Periodic Payments and to pay the debt in full not later
than March 1, 2046.

(E) “Property” means the property that is described below under the heading "Transfer of Rights in the Property."

(F} “Loan” means the debt evidenced by the Note, plus interest, and late charges due under the Note, and all sums due
under this Security Instrument, plus interest,

(G) “Riders” means all Riders to this Security Instrument that are executed by Borrower. The following Riders are to
be executed by Borrower [check box as applicable}:

8 “Adjustable Rate Rider “© Condominium Rider SD ‘Piantied Unit Development Rider wes
C} Other

 
 

‘+

Case 19-33443 Document 16-3 Filed in TXSB on 07/23/19 Page 2 of 21

r
“i
at
Case 19-33443 Document 16-3 Filed in TXSB on 07/23/19 Page 3 of 21

QO Rehabilitation Loan Rider

(H) “Applicable Law” means all controlling applicable federal, state and local statutes, regulations, ordinances and
administrative rules and orders (that have the effect of law) as well as all applicable final, non-appealable judicial
opinions.

(1) “Community Association Dues, Fees, and Assessments” means all dues, fees, assessments and other charges
that are imposed on Borrower or the Property by a condominium association, homeowners association or similar
organization.

(J) “Electronic Funds Transfer” means any transfer of funds, other than a transaction originated by check, draft, or
similar paper instrument, which is initiated through an electronic terminal, telephonic instrument, computer, or
magnetic tape so as to order, instruct, or authorize a financial institution to debit or credit an account. Such term
includes, but is not limited to, point-of-sale transfers, automated teller machine transactions, transfers initiated by
telephone, wire transfers, and automated clearinghouse transfers.

(K) “Escrow /tems” means those items that are described in Section 3.

(L) “Miscellaneous Proceeds” means any compensation, settlement, award of damages, or proceeds paid by any
third party (other than insurance proceeds paid under the coverages described in Section 5) for: (i) damage to, or
destruction of, the Property; (ii) condemnation or other taking of all or any part of the Property; (iii) conveyance in
lieu of condemnation; or (iv) misrepresentations of, or omissions as to, the value and/or condition of the Property.

(M)'‘Mortgage Insurance” means insurance protecting Lender against the nonpayment of, or default on, the Loan.

(N) Periodic Payment” means the regularly scheduled amount due for (i) principal and interest under the Note, plus
(ii) any amounts under Section 3 of this Security Instrument.

(QO) “RESPA” means the Real Estate Settlement Procedures Act (12 U.S.C. Section 2601 et seq.) and its implementing
regulation, Regulation X (12 C.F.R. Part 1024), as they might be amended from time to time, or any additional
or successor legislation or regulation that governs the same subject matter. As used in this Security Instrument,
"RESPA" refers to all requirements and restrictions that are imposed in regard to a "federally related mortgage
loan" even if the Loan does not qualify as a "federally related mortgage loan" under RESPA.

{P) “Secretary” means the Secretary of the United States Department of Housing and Urban Development or his
designee.

(Q) “Successor in Interest of Borrower" means any party that has taken title to the Property, whether or not that party
has assumed Borrower's obligations under the Note and/or this Security Instrument.

TRANSFER OF RIGHTS IN THE PROPERTY. This Security Instrument secures to Lender: (i) the repayment of
the Loan, and all renewals, extensions and modifications of the Note; and (ii} the performance of Borrower's covenants
and agreements under this Security Instrument and the Note. For this purpose, Borrower does hereby mortgage, grant
and convey to Lender, the following described property located in the County [Type of Recording Jurisdiction] of Lake
[Name of Recording Jurisdiction]: SEE ATTACHED LEGAL DESCRIPTION

Parcel ID Number: 28-19-27-030000000200 which currently has the address of 1470 Merion DR [Street], Mount
Dora [City], Florida 32757-8721 [Zip Code] ("Property Address"):

TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements, appurtenances,
and fixtures now or hereafter a part of the property. All replacements and additions shal! also be covered by this
Security Instrument. All of the foregoing is referred to in this Security Instrument as the "Property."

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to
mortgage, grant and convey the Property and that the Property is unencumbered, except for encumbrances of record.

 
Case 19-33443 Document 16-3 Filed in TXSB on 07/23/19 Page 4 of 21

Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to any
encumbrances of record.

THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants with
limited variations by jurisdiction to constitute a uniform security instrument covering real property.

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

1. Payment of Principal, Interest, Escrow Items, and Late Charges. Borrower shall pay when due the
principal of, and interest on, the debt evidenced by the Note and late charges due under the Note. Borrower shall also
pay funds for Escrow Items pursuant to Section 3. Payments due under the Note and this Security Instrument shall be
made in U.S. currency. However, if any check or other instrument received by Lender as payment under the Note or
this Security Instrument is returned to Lender unpaid, Lender may require that any or al} subsequent payments due
under the Note and this Security Instrument be made in one or more of the following forms, as selected by Lender: (a)
cash; (b) money order; (c) certified check, bank check, treasurer's check or cashier's check, provided any such check is
drawn upon an institution whose deposits are insured by a federal agency, instrumentality, or entity; or (d) Electronic
Funds Transfer.

Payments are deemed received by Lender when received at the location designated in the Note or at such other location
as may be designated by Lender in accordance with the notice provisions in Section 14. Lender may return any
payment or partial payment if the payment or partial payments are insufficient to bring the Loan current. Lender may
accept any payment or partial payment insufficient to bring the Loan current, without waiver of any rights hereunder
or prejudice to its rights to refuse such payment or partial payments in the future, but Lender is not obligated to apply
such payments at the time such payments are accepted. If each Periodic Payment is applied as of its scheduled due
date, then Lender need not pay interest on unapplied funds. Lender may hold such unapplied funds until Borrower
makes payment to bring the Loan current. If Borrower does not do so within a reasonable period of time, Lender shall
either apply such funds or return them to Borrower. If not applied earlier, such funds will be applied te the outstanding
principal balance under the Note immediately prior to foreclosure. No offset or claim which Borrower might have now
or in the future against Lender shall relieve Borrower from making payments due under the Note and this Security
Instrument or performing the covenants and agreements secured by this Security Instrument.

2. Application of Payments or Proceeds. Except as expressly stated otherwise in this Security Instrument or the
Note, all payments accepted and applied by Lender shail be applied in the following order of priority:

First, to the Mortgage Insurance premiums to be paid by Lender to the Secretary or the monthly charge by the
Secretary instead of the monthly mortgage insurance premiums;

Second, to any taxes, special assessments, leasehold payments or ground rents, and fire, flood and other hazard
insurance premiums, as required;

Third, to interest due under the Note;
Fourth, to amortization of the principal of the Note; and,
Fifth, to late charges due under the Note.

Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal due under the Note shall not
extend or postpone the due date, or change the amount, of the Periodic Payments.

3. Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are due under the Note,
until the Note is paid in full, a sum (the Funds") to provide for payment of amounts due for: (a) taxes and assessments
and other items which can attain priority over this Security Instrument as a lien or encumbrance on the Property; (b)
leasehold payments or ground rents on the Property, if any; (c) premiums for any and all insurance required by Lender
under Section 5; and (d) Mortgage Insurance premiums to be paid by Lender to the Secretary or the monthly charge

 
Case 19-33443 Document 16-3 Filed in TXSB on 07/23/19 Page 5 of 21

by the Secretary instead of the monthly Mortgage Insurance premiums. These items are called "Escrow Items." At
origination or at any time during the term of the Loan, Lender may require that Community Association Dues, Fees,
and Assessments, if any, be escrowed by Borrower, and such dues, fees and assessments shall be an Escrow Item.
Borrower shall promptly furnish to Lender all notices of amounts to be paid under this Section. Borrower shall pay
Lender the Funds for Escrow Items unless Lender waives Borrower's obligation to pay the Funds for any or all Escrow
Items, Lender may waive Borrower's obligation to pay to Lender Funds for any or all Escrow Items at any time.

Any such waiver may only be in writing. In the event of such waiver, Borrower shall pay directly, when and where
payable, the amounts due for any Escrow Items for which payment of Funds has been waived by Lender and, if Lender
requires, shall furnish to Lender receipts evidencing such payment within such time period as Lender may require.
Borrower's obligation to make such payments and to provide receipts shall for all purposes be deemed to be a covenant
and agreement contained in this Security Instrument, as the phrase “covenant and agreement" is used in Section 9. If
Borrower is obligated to pay Escrow Items directly, pursuant to a waiver, and Borrower fails to pay the amount due

for an Escrow Item, Lender may exercise its rights under Section 9 and pay such amount and Borrower shall then be
obligated under Section 9 to repay to Lender any such amount. Lender may revoke the waiver as to any or all Escrow
Items at any time by a notice given in accordance with Section 14 and, upon such revocation, Borrower shall pay to
Lender all Funds, and in such amounts, that are then required under this Section 3.

Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to apply the Funds at the
time specified under RESPA, and (b) not to exceed the maximum amount a lender can require under RESPA. Lender

shalt estimate the amount of Funds due on the basis of current data and reasonable estimates of expenditures of future
Escrow Items or otherwise in accordance with Applicable Law.

The Funds shail be held in an institution whose deposits are insured by a federa! agency, instrumentality, or entity
(including Lender, if Lender is an institution whose deposits are so insured) or in any Federal Home Loan Bank.
Lender shall apply the Funds to pay the Escrow Items no later than the time specified under RESPA. Lender shall nat
charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the Escrow
Items, unless Lender pays Borrower interest on the Funds and Applicable Law permits Lender to make such a charge.
Unless an agreement is made in writing or Applicable Law requires interest to be paid on the Funds, Lender shall

not be required to pay Borrower any interest or earnings on the Funds. Borrower and Lender can agree in writing,
however, that interest shall be paid on the Funds. Lender shall give to Borrower, without charge, an annual accounting
of the Funds as required by RESPA.

If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to Borrower for the excess
funds in accordance with RESPA. If there is a shortage of Funds held in escrow, as defined under RESPA, Lender
shall notify Borrower as required by RESPA, and Borrower shall pay to Lender the amount necessary to make up the
shortage in accordance with RESPA, but in no more than 12 monthly payments. If there is a deficiency of Funds held
in escrow, as defined under RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shall pay to
Lender the amount necessary to make up the deficiency in accordance with RESPA, but in no more than 12 monthly
payments.

Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to Borrower any
Funds held by Lender.

4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and impositions attributable to the
Property which can attain priority over this Security Instrument, leasehold payments or ground rents on the Property, if
any, and Community Association Dues, Fees, and Assessments, if any. To the extent that these items are Escrow Items,
Borrower shall pay them in the manner provided in Section 3.

 
Case 19-33443 Document 16-3 Filed in TXSB on 07/23/19 Page 6 of 21

2

Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Borrower: (a)
agrees in writing to the payment of the obligation secured by the lien in a manner acceptable to Lender, but only so
long as Borrower is performing such agreement; (b) contests the lien in good faith by, or defends against enforcement
of the lien in, legal proceedings which in Lender's opinion operate to prevent the enforcement of the lien while those
proceedings are pending, but only until such proceedings are concluded; or (c) secures from the holder of the lien an
agreement satisfactory to Lender subordinating the lien to this Security Instrument. If Lender determines that any part
of the Property is subject to a lien which can attain priority over this Security Instrument, Lender may give Borrower
a notice identifying the lien. Within 10 days of the date on which that notice is given, Borrower shall satisfy the lien or
take one or more of the actions set forth above in this Section 4.

5. Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on the Property
insured against loss by fire, hazards included within the term "extended coverage," and any other hazards including,
but not limited to, earthquakes and floods, for which Lender requires insurance. This insurance shall be maintained in
the amounts (including deductible levels) and for the periods that Lender requires. What Lender requires pursuant to
the preceding sentences can change during the term of the Loan. The insurance carrier providing the insurance shall
be chosen by Borrower subject to Lender's right to disapprove Borrower's choice, which right shall not be exercised
unreasonably. Lender may require Borrower to pay, in connection with this Loan, either: (a) a one-time charge for
flood zone determination, certification and tracking services; or (b) a one-time charge for flood zone determination and
certification services and subsequent charges each time remappings or similar changes occur which reasonably might
affect such determination or certification. Borrower shall also be responsible for the payment of any fees imposed by
the Federal Emergency Management Agency in connection with the review of any flood zone determination resulting
from an objection by Borrower.

If Borrower fails to maintain any of the coverages described above, Lender may obtain insurance coverage, at Lender's
option and Borrower's expense. Lender is under no obligation to purchase any particular type or amount of coverage.
Therefore, such coverage shall cover Lender, but might or might not protect Borrower, Borrower's equity in the
Property, or the contents of the Property, against any risk, hazard or liability and might provide greater or lesser
coverage than was previously in effect. Borrower acknowledges that the cost of the insurance coverage so obtained
might significantly exceed the cost of insurance that Borrower could have obtained. Any amounts disbursed by Lender
under this Section 5 shall become additional debt of Borrower secured by this Security Instrument. These amounts °
shall bear interest at the Note rate from the date of disbursement and shall be payable, with such interest, upon notice
from Lender to Borrower requesting payment.

All insurance policies required by Lender and renewals of such policies shall be subject to Lender's right to disapprove
such policies, shall include a standard mortgage clause, and shall name Lender as mortgagee and/or as an additional
loss payee. Lender shall have the right to hold the policies and renewal certificates. If Lender requires, Borrower shall
promptly give to Lender all receipts of paid premiums and renewal notices. If Borrower obtains any form of insurance
coverage, not otherwise required by Lender, for damage to, or destruction of, the Property, such policy shall include a
standard mortgage clause and shall name Lender as mortgagee and/or as an additional loss payee.

In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender. Lender may make proof
of loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree in writing, any insurance
proceeds, whether or not the underlying insurance was required by Lender, shall be applied to restoration or repair of
the Property, if the restoration or repair is economically feasible and Lender's security is not lessened. During such
repair and restoration period, Lender shall have the right to hold such insurance proceeds until Lender has had an
opportunity to inspect such Property to ensure the work has been completed to Lender's satisfaction, provided that
such inspection shall be undertaken promptly. Lender may disburse proceeds for the repairs and restoration in a single
payment or in a series of progress payments as the work is completed. Unless an agreement is made in writing or

 
Case 19-33443 Document 16-3 Filed in TXSB on 07/23/19 Page 7 of 21

Applicable Law requires interest to be paid on such insurance proceeds, Lender shall not be required to pay Borrower
any interest or earnings on such proceeds. Fees for public adjusters, or other third parties, retained by Borrower shall
not be paid out of the insurance proceeds and shall be the sole obligation of Borrower. If the restoration or repair is
not economically feasible or Lender's security would be lessened, the insurance proceeds shall be applied to the sums
secured by this Security Instrument, whether or not then due, with the excess, if any, paid to Borrower. Such insurance
proceeds shall be applied in the order provided for in Section 2.

If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance claim and related
matters. If Borrower does not respond within 30 days to a notice from Lender that the insurance carrier has offered

to settle a claim, then Lender may negotiate and settle the claim. The 30-day period will begin when the notice is
given. In either event, or if Lender acquires the Property under Section 22 or otherwise, Borrower hereby assigns

to Lender (a) Borrower's rights to any insurance proceeds in an amount not to exceed the amounts unpaid under the
Note or this Security Instrument, and (b) any other of Borrower's rights (other than the right to any refund of unearned
premiums paid by Borrower) under all insurance policies covering the Property, insofar as such rights are applicable to
the coverage of the Property. Lender may use the insurance proceeds either to repair or restore the Property or to pay
amounts unpaid under the Note or this Security Instrument, whether or not then due.

6. Occupancy. Borrower shall occupy, establish, and use the Property as Borrower's principal residence within 60
days after the execution of this Security Instrument and shall continue to occupy the Property as Borrower's principal
residence for at feast one year after the date of occupancy, unless Lender determines that this requirement shall cause
undue hardship for the Borrower or unless extenuating circumstances exist which are beyond Borrower's control.

7. Preservation, Maintenance and Protection of the Property; Inspections. Borrower shall not destroy,
damage or impair the Property, allow the Property to deteriorate or commit waste on the Property. Borrower shall
maintain the Property in order to prevent the Property from deteriorating or decreasing in value due to its condition.
Unless it is determined pursuant to Section 5 that repair or restoration is not economically feasible, Borrower shall
promptly repair the Property if damaged to avoid further deterioration or damage. If insurance or condemnation
proceeds are paid in connection with damage to the Property, Borrower shall be responsible for repairing or restoring
the Property only if Lender has released proceeds for such purposes. Lender may disburse proceeds for the repairs
and restoration in a single payment or in a series of progress payments as the work is completed. If the insurance or
condemnation proceeds are not sufficient to repair or restore the Property, Borrower is not relieved of Borrower's
obligation for the completion of such repair or restoration.

If condemnation proceeds are paid in connection with the taking of the property, Lender shall apply such proceeds to
the reduction of the indebtedness under the Note and this Security Instrument, first to any delinquent amounts, and
then to payment of principal. Any application of the proceeds to the principal shall not extend or postpone the due date
of the monthly payments or change the amount of such payments.

Lender or its agent may make reasonable entries upon and inspections of the Property. If it has reasonable cause,
Lender may inspect the interior of the improvements on the Property. Lender shall give Borrower notice at the time of
or prior to such an interior inspection specifying such reasonable cause.

8. Borrower's Loan Application. Borrower shall be in default if, during the Loan application process, Borrower
or any persons or entities acting at the direction of Borrower or with Borrower's knowledge or consent gave materially
false, misleading, or inaccurate information or statements to Lender (or failed to provide Lender with material
information) in connection with the Loan. Material representations include, but are not limited to, representations
concerning Borrower's occupancy of the Property as Borrower's principal residence.

9, Protection of Lender's Interest in the Property and Rights Under this Security Instrument. If (a)
Borrower fails to perform the covenants and agreements contained in this Security Instrument, (b) there is a legal

 
Case 19-33443 Document 16-3 Filed in TXSB on 07/23/19 Page 8 of 21

proceeding that might significantly affect Lender's interest in the Property and/or rights under this Security Instrument
(such as a proceeding in bankruptcy, probate, for condemnation or forfeiture, for enforcement of a lien which may
attain priority over this Security Instrument or to enforce laws or regulations), or (c) Borrower has abandoned the
Property, then Lender may do and pay for whatever is reasonable or appropriate to protect Lender's interest in the
Property and rights under this Security Instrument, including protecting and/or assessing the value of the Property,
and securing and/or repairing the Property. Lender's actions can include, but are not limited to: (a) paying any sums
secured by a lien which has priority over this Security Instrument; (b) appearing in court; and (c) paying reasonable
attorneys’ fees to protect its interest in the Property and/or rights under this Security Instrument, including its secured
position in a bankruptcy proceeding. Securing the Property includes, but is not limited to, entering the Property to
make repairs, change locks, replace or board up doors and windows, drain water from pipes, eliminate building or
other code violations or dangerous conditions, and have utilities turned on or off. Although Lender may take action
under this Section 9, Lender does not have to do so and is not under any duty or obligation to do so. It is agreed that
Lender incurs no liability for not taking any or all actions authorized under this Section 9.

Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower secured by this
Security Instrument. These amounts shall bear interest at the Note rate from the date of disbursement and shall be
payable, with such interest, upon notice from Lender to Borrower requesting payment.

If this Security Instrument is on a leasehold, Borrower shall comply with all the provisions of the lease. If Borrower

acquires fee title to the Property, the leasehold and the fee title shall not merge unless Lender agrees to the merger in
writing.

10. Assignment of Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are hereby assigned to
and shall be paid to Lender.

If the Property is damaged, such Miscellaneous Proceeds shall be applied to restoration or repair of the Property, if the
restoration or repair is economically feasible and Lender's security is not lessened. During such repair and restoration
period, Lender shall have the right to hold such Miscellaneous Proceeds until Lender has had an opportunity to inspect
such Property to ensure the work has been completed to Lender's satisfaction, provided that such inspection shall be
undertaken promptly. Lender may pay for the repairs and restoration in a single disbursement or in a series of progress
payments as the work is completed. Unless an agreement is made in writing or Applicable Law requires interest to

be paid on such Miscellaneous Proceeds, Lender shall not be required to pay Borrower any interest or earnings on
such Miscellaneous Proceeds. If the restoration or repair is not economically feasible or Lender's security would be
lessened, the Miscellaneous Proceeds shall be applied to the sums secured by this Security Instrument, whether or not
then due, with the excess, if any, paid to Borrower, Such Miscellaneous Proceeds shal! be applied in the order provided
for in Section 2. , :

In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous Proceeds shall be applied
to the sums secured by this Security Instrument, whether or not then due, with the excess, if any, paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market value of the
Property immediately before the partial taking, destruction, or loss in value is equal to or greater than the amount of
the sums secured by this Security Instrument immediately before the partial taking, destruction, or loss in value, unless
Borrower and Lender otherwise agree in writing, the sums secured by this Security Instrument shall be reduced by the
amount of the Miscellaneous Proceeds multiplied by the following fraction: (a) the total amount of the sums secured
immediately before the partial taking, destruction, or loss in value divided by (b) the fair market value of the Property
immediately before the partial taking, destruction, or loss in value. Any balance shall be paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market value of the
Property immediately before the partial taking, destruction, or loss in value is less than the amount of the sums secured

 
Case 19-33443 Document 16-3 Filed in TXSB on 07/23/19 Page 9 of 21

immediately before the partial taking, destruction, or loss in value, unless Borrower and Lender otherwise agree in
writing, the Miscellaneous Proceeds shall be applied to the sums secured by this Security Instrument whether or not the
sums are then due.

If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the Opposing Party (as defined
in the next sentence) offers to make an award to settle a claim for damages, Borrower fails to respond to Lender

within 30 days after the date the notice is given, Lender is authorized to collect and apply the Miscellaneous Proceeds
either to restoration or repair of the Property or to the sums secured by this Security Instrument, whether or not then
due. "Opposing Party” means the third party that owes Borrower Miscellaneous Proceeds or the party against whom
Borrower has a right of action in regard to Miscellaneous Proceeds,

Borrower shall be in default if any action or proceeding, whether civil or criminal, is begun that, in Lender's judgment,
could result in forfeiture of the Property or other material impairment of Lender's interest in the Property or rights
under this Security Instrument. Borrower can cure such a default and, if acceleration has occurred, reinstate as
provided in Section 18, by causing the action or proceeding to be dismissed with a ruling that, in Lender's judgment,
precludes forfeiture of the Property or other material impairment of Lender’s interest in the Property or rights under
this Security Instrument. The proceeds of any award or claim for damages that are attributable to the impairment of
Lender's interest in the Property are hereby assigned and shall be paid to Lender.

All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be applied in the order
provided for in Section 2.

11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower or any
Successor in Interest of Borrower shall not operate to release the liability of Borrower or any Successors in Interest of
Borrower. Lender shall not be required to commence proceedings against any Successor in Interest of Borrower or to
refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
by reason of any demand made by the original Borrower or any.Successors in Interest of Borrower. Any forbearance
by Lender in exercising any right or remedy including, without limitation, Lender's acceptance of payments from third
persons, entities or Successors in Interest of Borrower or in amounts less than the amount then due, shall not be a
waiver of or preclude the exercise of any right or remedy.

12. Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower covenants and
agrees that Borrower's obligations and liability shall be joint and several. However, any Borrower who co-signs this
Security Instrument but does not execute the Note (a "co-signer"): (a) is co-signing this Security Instrument only to
mortgage, grant and convey the co-signer's interest in the Property under the terms of this Security Instrument; (b) is
not personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any other
Borrower can agree to extend, modify, forbear or make any accommodations with regard to the terms of this Security
Instrument or the Note without the co-signer’s consent.

Subject to the provisions of Section 17, any Successor in Interest of Borrower who assumes Borrower's obligations
under this Security Instrument in writing, and is approved by Lender, shall obtain all of Borrower's rights and benefits
under this Security Instrument. Borrower shall not be released from Borrower's obligations and liability under this
Security Instrument unless Lender agrees to such release in writing. The covenants and agreements of this Security
Instrument shall bind (except as provided in Section 19) and benefit the successors and assigns of Lender.

13. Loan Charges. Lender may charge Borrower fees for services performed in connection with Borrower's default,
for the purpose of protecting Lender's interest in the Property and rights under this Security Instrument, including, but
not limited to, attorneys! fees, property inspection and valuation fees. Lender may collect fees and charges authorized

 
Case 19-33443 Document 16-3 Filed in TXSB on 07/23/19 Page 10 of 21

by the Secretary. Lender may not charge fees that are expressly prohibited by this Security Instrument or by Applicable
Law.

If the Loan is subject to a law which sets maximum loan charges, and that law is finally interpreted so that the interest
or other loan charges collected or to be collected in connection with the Loan exceed the permitted limits, then: (a)

any such joan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit; and (b) any
sums already collected from Borrower which exceeded permitted limits will be refunded to Borrower. Lender may
choose to make this refund by reducing the principal owed under the Note or by making a direct payment to Borrower.
If a refund reduces principal, the reduction will be treated as a partial prepayment with no changes in the due date or in
the monthly payment amount unless the Lender agrees in writing to those changes. Borrower's acceptance of any such
refund made by direct payment to Borrower will constitute a waiver of any right of action Borrower might have arising
out of such overcharge.

14. Notices. All notices given by Borrower or Lender in connection with this Security Instrument must be in writing.
Any notice to Borrower in connection with this Security Instrument shall be deemed to have been given to Borrower
when mailed by first class mail or when actually delivered to Borrower's notice address if sent by other means. Notice
to any one Borrower shall constitute notice to all Borrowers unless Applicable Law expressly requires otherwise. The
notice address shall be the Property Address unless Borrower has designated a substitute notice address by notice to
Lender. Borrower shall promptly notify Lender of Borrower's change of address. If Lender specifies a procedure for
reporting Borrower's change of address, then Borrower shall only report a change of address through that specified
procedure. There may be only one designated notice address under this Security Instrument at any one time. Any
notice to Lender shall be given by delivering it or by mailing it by first class mail to Lender's address stated herein
unless Lender has designated another address by notice to Borrower. Any notice in connection with this Security
Instrument shall not be deemed to have been given to Lender until actually received by Lender, If any notice required
by this Security Instrument is also required under Applicable Law, the Applicable Law requirement will satisfy the
corresponding requirement under this Security Instrument.

15. Governing Law; Severability; Rules of Construction. This Security Instrument shall be governed by
federal law and the law of the jurisdiction in which the Property is located, All rights and obligations contained

in this Security Instrument are subject to any requirements and limitations of Applicable Law. Applicable Law
might explicitly or implicitly allow the parties to agree by contract or it might be silent, but such silence shall not be
construed as a prohibition against agreement by contract. In the event that any provision or clause of this Security
Instrument or the Note conflicts with Applicable Law, such conflict shall not affect other provisions of this Security
Instrument or the Note which can be given effect without the conflicting provision.

As used in this Security Instrument: (a) words of the masculine gender shall mean and include corresponding neuter
words or words of the feminine gender; (b) words in the singular shall mean and include the plural and vice versa; and
(c) the word "May" gives sole discretion without any obligation to take any action,

16. Borrower's Copy. Borrower shall be given one copy of the Note and of this Security Instrument.

17. Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 17, "Interest in the
Property" means any legal or beneficial interest in the Property, including, but not limited to, those beneficial interests
transferred in a bond for deed, contract for deed, installment sales contract or escrow agreement, the intent of which is
the transfer of title by Borrower at a future date to a purchaser.

If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is not a natural
person and a beneficial interest in Borrower is sold or transferred) without Lender's prior written consent, Lender may
require immediate payment in full of all sums secured by this Security Instrument. However, this option shall not be
exercised by Lender if such exercise is prohibited by Applicable Law.

 
Case 19-33443 Document 16-3 Filed in TXSB on 07/23/19 Page 11 of 21

If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall provide a period of
not less than 30 days from the date the notice is given in accordance with Section 14 within which Borrower must pay
all sums secured by this Security Instrument. If Borrower fails to pay these sums prior to the expiration of this period,

Lender may invoke any remedies permitted by this Security Instrument without further notice or demand on Borrower.

18. Borrower's Right to Reinstate After Acceleration. If Borrower meets certain conditions, Borrower shall
have the right to have enforcement of this Security Instrument discontinued at any time prior to the earliest of: (a)
five days before sale of the Property pursuant to any power of sale contained in this Security Instrument; (b) such
other period as Applicable Law might specify for the termination of Borrower's right to reinstate; or (c) entry ofa
judgment enforcing this Security Instrument. Those conditions are that Borrower: (a) pays Lender all sums which then
would be due under this Security Instrument and the Note as if no acceleration had occurred; (b) cures any default of
any other covenants or agreements; (c) pays all expenses incurred in enforcing this Security Instrument, including,
but not limited to, reasonable attorneys' fees, property inspection and valuation fees, and other fees incurred for the
purpose of protecting Lender's interest in the Property and rights under this Security Instrument; and (d) takes such
action as Lender may reasonably require to assure that Lender's interest in the Property and rights under this Security
Instrument, and Borrower's obligation to pay the sums secured by this Security Instrument, shall continue unchanged.
However, Lender is not required to reinstate if: (1) Lender has accepted reinstatement after the commencement

of foreclosure proceedings within two years immediately preceding the commencement of a current foreclosure
proceeding; (ii) reinstatement will preclude foreclosure on different grounds in the future; or (iii) reinstatement will
adversely affect the priority of the lien created by this Security Instrument. Lender may require that Borrower pay such
reinstatement sums and expenses in one or more of the following forms, as selected by Lender: (a) cash; (b) money
order; (c) certified check, bank check, treasurer's check or cashier's check, provided any such check is drawn upon an
institution whose deposits are insured by a federal agency, instrumentality or entity; or (d) Electronic Funds Transfer.
Upon reinstatement by Borrower, this Security Instrument and obligations secured hereby shall remain fully effective
as if no acceleration had occurred. However, this right to reinstate shall not apply in the case of acceleration under
Section 17,

19. Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note or a partial interest in the Note
(together with this Security Instrument) can be sold one or more times without prior notice to Borrower. A sale might
result in a change in the entity (known as the "Loan Servicer") that collects Periodic Payments due under the Note
and this Security Instrument and performs other mortgage loan servicing obligations under the Note, this Security
Instrument, and Applicable Law. There also might be one or more changes of the Loan Servicer unrelated to a sale
of the Note. If there is a change of the Loan Servicer, Borrower will be given written notice of the change which will
state the name and address of the new Loan Servicer, the address to which payments should be made and any other
information RESPA requires in connection with a notice of transfer of servicing. If the Note is sold and thereafter the
Loan is serviced by a Loan Servicer other than the purchaser of the Note, the mortgage loan servicing obligations to
Borrower will remain with the Loan Servicer or be transferred to a successor Loan Servicer and are not assumed by the
Note purchaser unless otherwise provided by the Note purchaser.

Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as either an individual litigant
or the member of a class) that arises from the other party's actions pursuant to this Security Instrument or that alleges
that the other party has breached any provision of, or any duty owed by reason of, this Security Instrument, until

such Borrower or Lender has notified the other party (with such notice given in compliance with the requirements

of Section 14) of such alleged breach and afforded the other party hereto a reasonable period after the giving of such
notice to take corrective action. If Applicable Law provides a time period which must elapse before certain action can
be taken, that time period will be deemed to be reasonable for purposes of this paragraph. The notice of acceleration
and opportunity to cure given to Borrower pursuant to Section 22 and that notice of acceleration given to Borrower

 
Case 19-33443 Document 16-3 Filed in TXSB on 07/23/19 Page 12 of 21

pursuant to Section 17 shall be deemed to satisfy the notice and opportunity to take corrective action provisions of this
Section 19.

20. Borrower Not Third-Party Beneficiary to Contract of Insurance. Mortgage Insurance reimburses
Lender (or any entity that purchases the Note) for certain losses it may incur if Borrower does not repay the Loan

as agreed. Borrower acknowledges and agrees that the Borrower is not a third party beneficiary to the contract of
insurance between the Secretary and Lender, nor is Borrower entitled to enforce any agreement between Lender and
the Secretary, unless explicitly authorized to do so by Applicable Law.

21. Hazardous Substances. As used in this Section 21: (a) "Hazardous Substances" are those substances defined
as toxic or hazardous substances, pollutants, or wastes by Environmental Law and the following substances: gasoline,
kerosene, other flammable or toxic petroleum products, toxic pesticides and herbicides, volatile solvents, materials
containing asbestos or formaldehyde, and radioactive materials; (b) "Environmental Law” means federal laws

and laws of the jurisdiction where the Property is located that relate to health, safety or environmental protection;

(c) “Environmental Cleanup" includes any response action, remedial action, or removal action, as defined in
Environmental Law; and (d) an "Environmental Condition" means a condition that can cause, contribute to, or
otherwise trigger an Environmental! Cleanup.

Borrower shall not cause or permit the presence, use, disposal, storage, or release of any Hazardous Substances,

or threaten to release any Hazardous Substances, on or in the Property. Borrower shall not do, nor allow anyone

else te do, anything affecting the Property (a) that is in violation of any Environmental Law, (b) which creates an
Environmental Condition, or (c} which, due to the presence, use, or release of a Hazardous Substance, creates a
condition that adversely affects the value of the Property. The preceding two sentences shall not apply to the presence,
use, or storage on the Property of small quantities of Hazardous Substances that are generally recognized to be
appropriate to normal residential uses and to maintenance of the Property (including, but not limited to, hazardous
substances in consumer products).

Borrower shal! promptly give Lender written notice of (a) any investigation, claim, demand, lawsuit or other action

by any governmental! or regulatory agency or private party involving the Property and any Hazardous Substance

or Environmental Law of which Borrower has actual knowledge, (b) any Environmental Condition, including but

not limited to, any spilling, leaking, discharge, release or threat of release of any Hazardous Substance, and (c} any
condition caused by the presence, use or release of a Hazardous Substance which adversely affects the value of the
Property. If Borrower learns, or is notified by any governmental or regulatory authority, or any private party, that any
removal or other remediation of any Hazardous Substance affecting the Property is necessary, Borrower shall promptly
take all necessary remedial actions in accordance with Environmental Law. Nothing herein shall create any obligation
on Lender for an Environmental Cleanup.

NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:

22. Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration following Borrower's
breach of any covenant or agreement in this Security Instrument (but not prior to acceleration under Section

17 unless Applicable Law provides otherwise). The notice shall specify: (a) the default; (b) the action required

to cure the defauit; (c) a date, not less than 30 days from the date the notice is given to Borrower, by which the
default must be cured; and (d) that failure to cure the default on or before the date specified in the notice may
result in acceleration of the sums secured by this Security Instrument, foreclosure by judicial proceeding and
sale of the Property. The notice shall further inform Borrower of the right to reinstate after acceleration and the
right to assert in the foreclosure proceeding the non-existence of a default or any other defense of Borrower to
acceleration and foreclosure, If the default is not cured on or before the date specified in the notice, Lender at its
option may require immediate payment in full of all sums secured by this Security Instrument without further

 
Case 19-33443 Document 16-3 Filed in TXSB on 07/23/19 Page 13 of 21

demand and may foreclose this Security Instrument by judicial proceeding. Lender shall be entitled to collect all
expenses incurred in pursuing the remedies provided in this Section 22, including, but not limited to, reasonable
attorneys' fees and costs of title evidence.

23. Release. Upon payment of all sums secured by this Security Instrument, Lender shall release this Security
Instrument. Borrower shall pay any recordation costs. Lender may charge Borrower a fee for releasing this Security
Instrument, but only if the fee is paid to a third party for services rendered and the charging of the fee is permitted
under Applicable Law.

24. Attorneys’ Fees. As used in this Security Instrument and the Note, attorneys’ fees shall include those awarded
by an appellate court and any attorneys’ fees incurred in a bankruptcy proceeding.

25. Jury Trial Waiver. The Borrower hereby waives any right to a trial by jury in any action, proceeding, claim,
or counterclaim, whether in contract or tort, at law or in equity, arising out of or in any way related to this Security
Instrument or the Note.

26, Waivers, Borrower relinquishes all right of homestead exemption in the Property.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this Security Instrument
and in any Rider executed by Borrower and recorded with it.

 

 

Borrower

Wihh:S Me | ZAG 2k A Al. Deh 2-19-2014,
William S Martin’ Date  Jeffnifer A Martin Date

397 ALLISON CT, MOBILE, AL 36608 Seal 39] ALLISON CT, MOBILE, AL 36608 Seal

Signed, sealed and delivered in the presence of:

LL. Lz LiL 3 fa fe

Date
Witness Det ‘ All

K Vea DGIHo

 

witness Ken Ya Lon Date

 
Case 19-33443 Document 16-3 Filed in TXSB on 07/23/19 Page 14 of 21

Acknowledgment
State of Florida
County of MENG =

This instrument was acknowledged before me on

When S Merlin chd Je

A. Merlin

Personally Known

 

Type of Identification Produced
ALU BIL JERSE

bb NLL LE

Notary Public

 

My commission expire f hy y / /$

Loan Origination Organization: Wells Fargo
Bank N.A.

NMLSR ID: 399801

 

LEE

ff
OR Produced Identification ~~

 

lites
. a ea,
ane Py fon,

| Ae DEBRA TYLL
3 Notary Public - State of Florida

é is ahoas My Comm. Expires Jan 28, 2018
ors Commission # FF 072935

 

Loan Originator: Margeate C Work
NMLSR ID: 394275
 

Case 19-33443 Document 16-3 Filed in TXSB on 07/23/19 Page 15 of 21

 

wttieent!
Nc Banal Rane er bsnl amare tam tm t
“ i,
o See, u
JaTT &AG3O Sere.
Fifelty, 7.

ba 17 to 015 2 1a qa‘ roy
abrid o ofa) Fhdu ¥ Si ’ ‘
ato 8 Agh 261 3 ASMOO yi > yr jt vt, -
§ Gea qs

acess Vi noizzimimod PERC) ”

aren
rn oe

2
wv

 

 

ee

§
 

 

Case 19-33443 Document 16-3 Filed in TXSB on 07/23/19 Page 16 of 21 |

Exhibit "A"

Lot 2, Wolf Creek Ridge Phase 1, according to the map or plat thereof, as recorded in Plat Book 57, Page(s) 77
through 82, inclusive, of the Public Records of Lake County, Florida.

 

 
Case 19-33443 Document 16-3 Filed in TXSB on 07/23/19 Page 17 of 21

 

 
Case 19-33443 Document 16-3 Filed in TXSB on 07/23/19 Page 18 of 21

Planned Unit Development Rider

 

 

THIS PLANNED UNIT DEVELOPMENT RIDER is made this 19th aay ul reuruary, 2v1u, alu is mcurpuraed into
and shall be deemed to amend and supplement the Mortgage, Deed of Trust or Security Deed ("Security Instrument")
of the same date given by the undersigned ("Borrower") to secure Borrower's Note ("Note") to Wells Fargo Bank,
N.A. ("Lender") of the same date and covering the Property described in the Security Instrument and located at:

1470 Merion DR, Mount Dora, FL 32757-8721 [Property Address] The Property Address is a part of a planned unit
development ("PUD") known as Wolf Creek Ridge II [Name of Planned Unit Development]

PUD COVENANTS. In addition to the covenants and agreements made in the Security Instrument, Borrower and
Lender further covenant and agree as follows:

A. So long as the Owners Association (or equivalent entity holding title to common areas and facilities),
acting as trustee for the homeowners, maintains, with a generally accepted insurance carrier, a
"master" or "blanket" policy insuring the Property located in the PUD, including all improvements
now existing or hereafter erected on the mortgaged premises, and such policy is satisfactory to Lender
and provides insurance coverage in the amounts, for the periods, and against the hazards Lender
requires, including fire and other hazards included within the term "extended coverage," and loss by
flood, to the extent required by the Secretary, then: (i) Lender waives the provision in Paragraph 3
of this Security Instrument for the monthly payment to Lender of one-twelfth of the yearly premium
installments for hazard insurance on the Property, and (ii) Borrower's obligation under Paragraph 5 of
this Security Instrument to maintain hazard insurance coverage on the Property is deemed satisfied to
the extent that the required coverage is provided by the Owners Association policy.

Borrower shall give Lender prompt notice of any lapse in required hazard insurance coverage and of
any loss occurring from a hazard. In the event of a distribution of hazard insurance proceeds in lieu of
restoration or repair following a loss to the Property or to common areas and facilities of the PUD, any
proceeds payable to Borrower are hereby assigned and shall be paid to Lender for application to the
sums secured by this Security Instrument, with any excess paid to the entity legally entitled thereto.

B. Borrower promises to pay all dues and assessments imposed pursuant to the legal instruments creating
and governing the PUD.

C. ‘If Borrower does not pay PUD dues and assessments when due, then Lender may pay them. Any
amounts disbursed by Lender under this paragraph C shall become additional debt of Borrower
secured by the Security Instrument. Unless Borrower and Lender agree to other terms of payment,
these amounts shall bear interest from the date of disbursement at the Note rate and shall be payable,
with interest, upon notice from Lender to Borrower requesting payment.

 
Case 19-33443 Document 16-3 Filed in TXSB on 07/23/19 Page 19 of 21

By signing below, Borrower accepts and agrees to the terms and provisions contained in this PUD Rider.

 

 

Borrower
pill Spt o-14 dole
William S Martin * Date
seal
Lbennte iL! vt 2--|9-2014
Jennifer A Martin Date

Seal

 
_ Case 19-33443 Document 16-3 Filed in TXSB on 07/23/19 Page 20 of 21

Record and Return to: st
Omega Title, LLC
3680 Avalon Park E, Blvd., Suite 210
Orlando, FL 32828

Return To: Wells Fargo Bank, N.A.
FINAL DOCS N0012-01B

6200 PARK AVE

DES MOINES, 1A 50321

Prepared By: Tracy L Corbett
2801 4TH AVES

4TH FLOOR

MINNEAPOLIS, MN 55408-2436

 

Mortgage

 

DEFINITIONS. Words used in multiple sections of this document are defined below and other words are defined in
Sections 3, 10, 12, 17, 19 and 21. Certain rules regarding the usage of words used in this document are also provided in
Section 15.

(A) “Security Instrument” means this document, which is dated February 19, 2016, together with all Riders to this
document.

(B} “Borrower” is William S. Martin and Jennifer A. Martin. Borrower is the mortgagor under this Security
Instrument, HUSBAND AND WIFE

(C) “Lender” is Wells Fargo Bank, N.A.. Lender is a corporation organized and existing under the laws of United
States of America. Lender's address is 101 North Phillips Avenue, Sioux Falls, SD 57104. Lender is the mortgagee
under this Security Instrument.

(D) “Note” means the promissory note signed by Borrower and dated February 19, 2016. The Note states that
Borrower owes Lender two hundred seventy thousand-nineteen and 00/100 Dollars (U.S. $270,019.00) plus
interest. Borrower has promised to pay this debt in regular Periodic Payments and to pay the debt in full not later
than March 1, 2046,

(E) “Property” means the property that is described below under the heading "Transfer of Rights in the Property.”

(F) “Loan” means the debt evidenced by the Note, plus interest, and late charges due under the Note, and all sums due
under this Security Instrument, plus interest.

(G) “Riders” means al! Riders to this Security Instrument that are executed by Borrower. The following Riders are to
be executed by Borrower [check box as applicable]:

O Adjustable Rate Rider [J Condominium Rider &) Planned Unit Development Rider
O Other

 
Case 19-33443 Document 16-3

 

Filed in TXSB on 07/23/19 Page 21 of 21

4
~ int orig” ine Gaegat
+7 a, Tht sa
Al? ohiy Spore
we a

Hey Aa cee tee caine’ Meee
Bade ot ogiahtO
